DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 27 April 2022. In view of this communication, claims 1-6 and 8-10 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5 of the Remarks, filed 27 April 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 USC §102 of claim 1 in view of McAllister et al. has been withdrawn. 
Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a structure for implementing embedded wire repair for printed circuit board constructs, wherein the repair connection enables controlled impedance with the reference planes disposed at a fixed distance from the repair wire layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McAllister et al. (US 7,363,688 B2) teaches a structure (LGA) for implementing embedded wire repair for printed circuit board constructs comprising: (McAllister et al. Fig. 1; col. 1, lines 56-62: a land grid array LGA electrical connection is provided to implement engineering change); A printed circuit board (30); (McAllister et al. Fig. 1; col. 2, lines 10-11: land grid array structure LGA has multi-layer flex film structure 30); The printed circuit board (30) having a repair wire layer (33, 36) within a PCB stack (30, 40, 50) with reference planes (31, 32) on opposite sides of the repair wire layer (33, 36); (McAllister Fig. 1; col. 2, lines 10-16: land grid array LGA has chip module 40 and system board 50 above and below, respectively, the multi-layer flex film structure 30, where film structure 30 has reference layers 31 and 32 above and below, respectively, repair signal layers 33 and 36); An appropriate plated through hole (34a, 34b) forming a repair connection using said repair wire layer (33, 36) when a repair connection is required (McAllister et al. Fig. 1; col. 3, lines 15-16: plated through holes 34a, 34b are provided; col. 4, lines 40-44: engineering change repair is accomplished by means of connections between plated through holes and repair wire layers 33, 36)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847